Citation Nr: 9915737	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  97-12 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of fracture of the right fibula, status 
postoperative repair of the right anterior cruciate and 
medial collateral ligaments, right knee, probable 
meniscectomy with degenerative joint disease (DJD).  

2.  Entitlement to a rating in excess of 10 percent for low 
back strain with sciatica.  

3.  Entitlement to a rating in excess of 10 percent for 
status postoperative left ankle repair for probable 
osteochondritis dissecans of the talar dome with DJD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Offices in Houston, Texas, and Reno, 
Nevada (the RO).  

The issue of entitlement to a temporary total rating based on 
hospitalization for the period of April 20, 1996, to May 23, 
1996, was withdrawn at the June 1997 personal hearing and is 
no longer in appellate status.  That issue therefore will not 
be addressed in this decision.  

REMAND

At the personal hearing in June 1997, the veteran testified 
in support of his claims.  He indicated that he experienced 
pain and instability in the right knee.  He used a cane for 
ambulation.  Hearing transcript [Tr.] at 2.  His knee would 
swell after walking for approximately one-half hour.  Tr. at 
3.  His range of motion was limited by pain and he was unable 
to drive as a result of his knee problems.  Tr. at 4.  
As to his low back strain, the veteran pointed out that he 
also had been diagnosed as having DJD.  Tr. at 8.  He 
reported experiencing radiating and burning pain.  There was 
tingling and numbness which radiated into the lower 
extremities.  Tr. at 8-9.  His left ankle resulted in sharp 
pain, and there was limitation of motion.  Tr. at 14-15.  

Subsequent to the hearing, a hearing officer confirmed and 
continued 10 percent evaluations in effect for the service-
connected low back and left ankle disorders.  The 10 percent 
evaluation in effect for the veteran's right knee disorder 
was increased to 20 percent.  This determination was 
promulgated in a September 1997 rating determination.  

Subsequently dated private records reflect that the veteran 
was admitted to the hospital in August 1997 for low back 
pain.  The admission report notes that the veteran had been 
brushing his teeth when he turned and felt a sharp pain in 
his back that brought him to his knees.  The pain shot into 
the right hip.  He complained of numbness in the right leg 
and right foot drop.  He underwent a L5-S1 bilateral 
diskectomy, interbody fusion with cages and posterolateral 
with bone screws and rods and L4-5 laminotomy and 
intraoperative discogram.  

In June 1998, the veteran's claims for increased evaluations 
were denied.  In a December 1998 informal hearing 
presentation, the veteran's representative contended that the 
RO had not adequately evaluated the debilitating effects that 
the veteran's pain had had upon his service-connected right 
knee, back, and left ankle conditions.  He pointed to the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995) in which the 
Court held that in evaluating a service-connected disability 
involving a joint, the Board erred by not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45 (1998).  It was further held that the 
diagnostic codes pertaining to range of motion did not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 did not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  


In DeLuca, the Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability, or incoordination.  Clearly, in this 
case, the veteran has testified as to pain with use of the 
right knee, low back, and left ankle.  The Board does not 
believe that the medical evidence contains sufficient 
information regarding the extent of functional loss due to 
pain on use or due to flare-ups as required by DeLuca.  

The Board also notes that the veteran's right knee is 
currently rated as 10 percent disabling by analogy to 
Diagnostic Code (DC) 5257, impairment of the knee due to 
recurrent subluxation or lateral instability of the knee.  
38 C.F.R. § 4.71 (1998).  When a veteran is already rated for 
instability of the knee, but the knee also has arthritis, the 
disorders may be rated separately under DC 5257 and DC 5003, 
degenerative arthritis, respectively, provided that there is 
additional disability due to arthritis.  VAOPGCPREC 23-97 
(July 1, 1997).  The RO has not addressed the potential 
entitlement to a separate rating pursuant to this precedent 
opinion.  

It is the opinion of the Board that a VA orthopedic 
examination would be of assistance to the Board in 
determining the severity of the veteran's right knee, low 
back, and left ankle disorders, and would be instructive with 
regard to the appropriate disposition of the issues submitted 
for appellate consideration.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

In light of the above discussion, the Board REMANDS the case 
to the RO for the following actions:  

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of disability in the 
right knee, low back, and left ankle.  
The claims folder must be made available 
to the physician for review prior to the 
examination.  All indicated tests and 
studies deemed necessary by the examiner 
should be performed and should include 
range of motion in degrees and X-ray 
studies as to each of these joints.  
Additionally, the examination report 
should include findings as to limitation 
of motion, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy, 
or instability as to the right knee, low 
back, and left ankle.  The examiner 
should identify all disabilities of the 
low back and should opine as to whether 
such disabilities are part and parcel of 
the service connected low back strain 
with sciatica or, if separate 
disabilities, are etiologically related 
to the veteran's service or to the 
service-connected low back strain with 
sciatica.  Any opinion expressed should 
be supported by a complete rationale.  
The report of the examination should be 
associated with the veteran's claims 
folder.

2.  Upon completion of the development of 
the record requested by the Board and any 
other development deemed appropriate by 
the RO, the RO should again consider the 
veteran's claims with particular 
consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 as to each 
issue and VAOPGCPREC 23-97 as to the 
right knee issue.  

If action taken remains adverse to the veteran, he and his 
accredited representative should be furnished a Supplemental 
Statement of the Case (SSOC).  The SSOC should contain a 
recitation of the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and all potentially applicable DCs.  The veteran and his 
representative should be given an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the veteran until he is notified by the RO.  


While this case is in remand status, the appellant and his 
representative may submit additional evidence and argument on 
the appealed issue, to include identifying any additional 
medical records or other evidence not already in the 
possession of the RO.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










